             Case 6:19-bk-01933-CCJ         Doc 20     Filed 06/27/19     Page 1 of 2



                                        ORDERED.

     Dated: June 27, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In re:                                                 Case No.: 6:19-bk-01933-CCJ

   Carol A. Hertenstein                                Chapter 7

         Debtor(s).                                    Judge Cynthia C. Jackson


  ORDER ON AMENDED MOVANT'S MOTION FOR RELIEF FROM AUTOMATIC
 STAY AND ABANDONMENT OF PROPERTY BECAUSE STATEMENT OF INTENT
           PROPOSES SURRENDER OF PROPERTY (FIRST LIEN)

         THIS CASE came on for consideration without a hearing on JPMorgan Chase

Bank, N.A., its successor and assigns (hereinafter "Movant") Amended Motion for Relief

from Automatic Stay and Abandonment of Property filed on May 15, 2019 at Docket 13.

         Movant filed a motion that requested the Trustee be ordered to abandon his interest in the

property described as 2018 Mazda CX-5 bearing a VIN of JM3KFADM0J0422112 pursuant to

11 U.S.C. § 554.



19-013105_EJS1
              Case 6:19-bk-01933-CCJ          Doc 20     Filed 06/27/19     Page 2 of 2



          The objection deadline has passed, and the Trustee has not filed a written objection to the

taking of the proposed action.

          Therefore, it is ORDERED that the Trustee abandon his interest in the property pursuant

to 11 U.S.C. § 554.

          Movant's motion also requested relief pursuant to 11 U.S.C. § 362 so that it could

accelerate the debt owed by Debtor herein and repossess the property described as 2018 Mazda

CX-5 bearing a VIN of JM3KFADM0J0422112 (hereinafter "Collateral"), and otherwise pursue

Movant's contractual and state law remedies.

          The objection deadline has passed, and the Debtor has not timely filed a written objection

to the taking of the proposed action.

          Therefore, pursuant to 11 U.S.C. § 362, it is ORDERED that the stay that issued in this

action is terminated with respect to Movant, its successors and assigns.

          The relief granted here permits the creditor to seek and obtain an in rem judgment against

the property only and does not permit the creditor to seek or obtain in personam relief against the

debtor.

          SO ORDERED.


Attorney Cynthia David is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and to file a proof of service within three days of the entry of this order.




19-013105_EJS1
